    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 1 of 14 PageID #:362




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CYNTHIA SEMBACH,                                 )
                                                 )
               Plaintiff,                        )
                                                 )          No. 20-cv-00752
       v.                                        )
                                                 )          Judge Andrea R. Wood
LAKEVIEW LOAN SERVICING, LLC,                    )
et al.,                                          )
                                                 )
               Defendants.                       )

                            MEMORANDUM OPINION AND ORDER

       After Plaintiff Cynthia Sembach lost her job in August 2016, she defaulted on the loan she

had taken out to purchase her Matteson, Illinois home (the “Property”) the previous year.

Sembach eventually obtained a new job but it required her to move to Indiana. Sembach claims

that she nonetheless regularly visited the Property to ensure it remained in good condition while

she attempted to pay off the loan through a short sale. Sembach alleges that during one of her

visits, she saw that someone had entered the Property without authorization and made several

alterations. In addition, some of the personal property that Sembach kept at the Property was

missing. As a result of the alleged unauthorized entry, Sembach has brought the present action

asserting seven state-law claims against Defendants Lakeview Loan Servicing, LLC

(“Lakeview”), M&T Bank, and Safeguard Properties Management, LLC (“Safeguard”). Lakeview

and M&T Bank have jointly moved to dismiss Sembach’s amended complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). (Dkt. No. 37.) In addition to adopting Lakeview and M&T

Bank’s arguments for dismissal, Safeguard has also separately filed a Rule 12(b)(6) motion to

dismiss. (Dkt. No. 46.) For the reasons that follow, Defendants’ motions to dismiss are granted in

part and denied in part.
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 2 of 14 PageID #:363




                                          BACKGROUND

       For the purposes of the motions to dismiss, the Court accepts all well-pleaded facts in the

amended complaint as true and views those facts in the light most favorable to Sembach as the

non-moving party. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

Accordingly, the following facts are taken from Sembach’s amended complaint.

       In October 2015, Sembach executed a mortgage and promissory note securing a loan for

the purchase of the Property. (Am. Compl. ¶¶ 16–18, Dkt. No. 31.) When Sembach lost her job in

August 2016, she contacted the mortgage servicer to request retention and non-retention

alternatives to foreclosure. (Id. ¶¶ 19–21.) The servicer informed Sembach that she was not

eligible for retention programs but agreed to evaluate her for a short sale, a non-retention

foreclosure alternative. (Id. ¶ 22.) Shortly thereafter, the servicer deemed Sembach’s loan in

default and began collection activity. (Id. ¶ 23.)

       Sembach obtained a new job that required her to move to Fort Wayne, Indiana, in

February 2017. (Id. ¶ 25.) Despite moving out of the Property, she kept it furnished and left a

significant amount of her personal property there. (Id. ¶¶ 26, 43.) Moreover, Sembach made

weekly visits back to the Property to keep it in good condition and ensure its habitability and

marketability. (Id. ¶¶ 27–28.) During that time, Sembach and her mortgage servicer continued to

discuss the possibility of a short sale as a way of satisfying the loan underlying the Property. (Id.

¶¶ 29–30.) On May 18, 2017, Sembach received a $130,000 short sale offer from a third party.

(Id. ¶ 31.) Upon receiving the offer, Sembach submitted a complete “Short Sale Package” to her

servicer, which included all information and documents necessary to consummate the short sale.

(Id. ¶¶ 32–33.)




                                                     2
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 3 of 14 PageID #:364




       By June 2, 2017, Defendant Lakeview had acquired the loan on the Property and delegated

servicing duties to Defendant M&T Bank. (Id. ¶¶ 24, 34.) M&T Bank received Sembach’s “Short

Sale Package” and, on July 7, 2017, informed her that she was approved for a pre-foreclosure sale

program. (Id. ¶ 37.) In the approval letter, M&T Bank stated that, “if the property is vacant or

becomes vacant during marketing, you must inform your lender immediately and ensure that the

property is protected from freeze damage by ‘winterizing’ plumbing pipes.” (Id. ¶ 38.)

Throughout July and August, Sembach continued working with M&T Bank on completing the

short sale process and was in frequent contact with the servicer. (Id. ¶¶ 39, 41–43.)

       In early August 2017, M&T Bank, on behalf of Lakeview, issued a work order to

Defendant Safeguard to perform certain property preservation services at the Property. (Id. ¶ 40.)

Thus, when Sembach made one of her weekly visits to the Property on August 25, 2017, she

discovered that the Property was unlocked and her realtor’s lockbox was missing. (Id. ¶¶ 45–46.)

Upon further investigation, Sembach discovered that the Property had been winterized, its locks

had been changed, its windows were open, and the air conditioning had been turned down to 50

degrees. (Id. ¶¶ 46–47.) In addition, she observed that her curtains had been removed, her

appliances had been disconnected, and that food and some of the personal property she kept at the

Property were missing or damaged. (Id. ¶¶ 47–48, 73.)

       When Sembach contacted M&T Bank to inform it of what she had discovered during her

visit, M&T Bank told her that it had determined that the Property was “abandoned,” thereby

allowing M&T Bank to exercise its right to possession of the Property. (Id. ¶¶ 49–50.) M&T Bank

ignored Sembach’s complaints about her missing personal property and made no offer to

compensate her for the losses. (Id. ¶ 51.) Ultimately, M&T Bank refused to approve Sembach’s

proposed short sale, claiming that the Property “needed repairs” without providing more specifics.




                                                 3
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 4 of 14 PageID #:365




(Id. ¶¶ 54–57.) Despite Sembach’s continued attempts to obtain approval of the short sale,

Lakeview initiated foreclosure proceedings on the Property on March 9, 2018. (Id. ¶¶ 58–60.)

According to Sembach, Defendants’ conduct caused her stress, anxiety, mental anguish, and loss

of valuable and sentimental personal property. (Id. ¶ 71.)

                                            DISCUSSION

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This

pleading standard does not necessarily require a complaint to contain detailed factual

allegations. Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Iqbal, 556 U.S. at 678).

        Sembach’s seven-count amended complaint asserts claims for breach of contract (Count

I), intentional infliction of emotional distress (“IIED”) (Count II), intrusion upon seclusion (Count

III), trespass to real property (Count IV), violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”), 815 ILCS 505/2 (Count V), conversion (Count VI), and

negligence (Count VII). Together, Defendants’ motions seek the dismissal of all claims. In her

response to the motions to dismiss, Sembach concedes that her breach of contract claim (Count I)

is barred by the doctrine of res judicata and withdraws it. That claim is therefore dismissed with

prejudice. The Court addresses each of the remaining claims in turn.




                                                   4
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 5 of 14 PageID #:366




       I.      IIED

       Sembach asserts her IIED claim in Count II against only Safeguard. She alleges that

Safeguard’s conduct in entering the Property and making alterations without authorization and by

removing Sembach’s personal property was extreme and outrageous. Safeguard, however,

contends that the statute of limitations has run on Sembach’s IIED claim.

       Normally, a plaintiff’s complaint need not anticipate an affirmative defense such as the

statute of limitations to survive a motion to dismiss. United States v. Lewis, 411 F.3d 838, 842

(7th Cir. 2005). “The exception occurs where . . . the allegations of the complaint itself set forth

everything necessary to satisfy the affirmative defense, such as when a complaint plainly reveals

that an action is untimely under the governing statute of limitations.” Id. In Illinois, the applicable

statute of limitations for an IIED claim is two years. Feltmeier v. Feltmeier, 798 N.E.2d 75, 85

(Ill. 2003) (citing 735 ILCS 5/13-202). Safeguard asserts that Sembach’s allegations plainly

reveal that she first discovered the alleged unauthorized entry underlying her IIED claim on

August 25, 2017 but did not file the present lawsuit until after the limitations period had elapsed

on August 25, 2019. In response, Sembach points out that she also has alleged that she did not

discover Safeguard’s involvement in the unauthorized entry until April 22, 2020, when Lakeview

and M&T Bank’s previously filed motion to dismiss disclosed information implicating Safeguard

in the unauthorized entry. (Am. Compl. ¶ 69.) She contends that her IIED claim against Safeguard

did not accrue until that date under the discovery rule.

       In arguing that her IIED claim did not accrue until April 22, 2020, Sembach cites the

federal version of the discovery rule, which “starts the statute of limitations running only when

the plaintiff learns that [she’s] been injured, and by whom.” United States v. Norwood, 602 F.3d

830, 837 (7th Cir. 2010). However, because Sembach’s IIED claim is a state-law claim heard




                                                  5
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 6 of 14 PageID #:367




pursuant to this Court’s diversity jurisdiction, the Court must apply Illinois substantive law.

Hollander v. Brown, 457 F.3d 688, 692 (7th Cir. 2006); see also Indep. Tr. Corp. v. Stewart Info.

Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012) (“When reviewing a Rule 12(b)(6) dismissal of

state law claims based on a statute of limitations, we apply state law regarding the statute of

limitations and any rules that are an integral part of the statute of limitations, such as tolling and

equitable estoppel.” (internal quotation marks omitted)). Illinois also recognizes the discovery

rule, “but its formulation is somewhat different than the federal discovery rule.” Richardson v.

City of Chicago, 314 F. Supp. 3d 999, 1009 (N.D. Ill. 2018). Under Illinois law, the discovery rule

“postpone[s] the commencement of the relevant statute of limitations until the injured plaintiff

knows or reasonably should know that [she] has been injured and that [her] injury was wrongfully

caused.” Golla v. Gen. Motors Corp., 657 N.E.2d 894, 898 (7th Cir. 1995). “[U]nlike under the

federal rule, the plaintiff need not be able to identify who caused . . . her injury before the statute

of limitations commences.” Richardson, 314 F. Supp. 3d at 1009. Rather, in Illinois, “the

discovery referred to is merely discovery that the plaintiff has been wrongfully injured.” Fid.

Nat’l Title Ins. Co. of N.Y. v. Howard Sav. Bank, 436 F.3d 836, 839 (7th Cir. 2006). “Once a

plaintiff knows [she] is injured, the discovery rule does not delay accrual until [she] knows who

injured [her].” Tabet v. Mill Run Tours, Inc., No. 10-CV-4606, 2013 WL 1103695, at *5 (N.D. Ill.

Mar. 15, 2013).

        Applying Illinois’s discovery rule here, Sembach cannot save her IIED claim by claiming

that she did not know Safeguard was involved in the unauthorized entry until after the limitations

period had run.1 There is no question that Sembach knew she was wrongfully injured on August


1
  Safeguard failed to recognize that Sembach was improperly citing the federal discovery rule and instead
relied on materials outside the pleadings to argue that Sembach should have known about Safeguard’s
involvement on the day she discovered the unauthorized entry. Consideration of Safeguard’s additional
materials would be inappropriate at the motion to dismiss stage. And in any case, once Illinois’s discovery


                                                    6
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 7 of 14 PageID #:368




25, 2017, when she visited the Property and saw that someone had entered it without

authorization. Thus, the statute of limitations began running on that date, and Sembach had “the

limitations period to discover [who injured her], draft [her] complaint, and file suit.” Fid. Nat’l

Title Ins. Co., 436 F.3d at 839. But by the time Sembach knew of Safeguard’s involvement, the

limitations period had run on her IIED claim. For that reason, the IIED claim is dismissed with

prejudice.

        II.     Intrusion upon Seclusion

        In Count III, Sembach alleges that Defendants intruded into her seclusion by forcibly

entering the Property without consent or a valid reason to do so, altering the Property without

permission and damaging or destroying the personal property inside. In Illinois, “[o]ne who

intentionally intrudes, physically or otherwise, upon the solitude or seclusion of another or [her]

private affairs or concerns, is subject to liability to the other for invasion of [her] privacy, if the

intrusion would be highly offensive to a reasonable person.” Lawlor v. N. Am. Corp. of Ill., 983

N.E.2d 414, 424 (Ill. 2012). The elements of an intrusion upon seclusion claim are: “(1) an

unauthorized intrusion or prying into a plaintiff’s seclusion; (2) the intrusion would be highly

offensive or objectionable to a reasonable person; (3) the matters upon which the intrusion

occurred were private; and (4) the intrusion caused anguish and suffering.” Vega v. Chi. Park

Dist., 958 F. Supp. 2d 943, 959 (N.D. Ill. 2013) (internal quotation marks omitted).

        Defendants argue that Sembach’s intrusion upon seclusion claim must be dismissed

because her allegations show that Defendants’ purported intrusion was authorized by a provision

in the mortgage. Specifically, the mortgage provides: “Lender may inspect the Property if the

Property is vacant or abandoned or the loan is in default. Lender may take reasonable action to

rule is properly applied, it is readily apparent from the amended complaint’s allegations that the IIED
claim is time-barred.



                                                     7
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 8 of 14 PageID #:369




protect and preserve such vacant or abandoned Property.” (Am. Compl. ¶ 78.) Because Sembach

expressly alleges that she had defaulted on her loan, Defendants contend that the mortgage

authorized them to inspect the Property and take reasonable actions to protect and preserve it.

       But while the mortgage allowed Defendants to inspect the Property on account of

Sembach defaulting on her loan, Defendants were able to take actions to protect and preserve the

Property only if it was vacant or abandoned and only insofar as those actions were reasonable.

Here, Sembach denies that the Property was vacant or abandoned, as she alleges that she kept the

Property furnished and visited it regularly to ensure it remained in good condition. Moreover,

whether Defendants’ actions were reasonable is a question of fact not amenable to resolution at

the motion to dismiss stage. See, e.g., Fed. Nat’l Mortg. Ass’n v. Obradovich, No. 14-cv-04664,

2016 WL 1213920, at *3 (N.D. Ill. Mar. 29, 2016) (“[T]he question of whether the Counter-

Defendants’ right to take steps to protect the property was triggered by a breach or abandonment

by the [plaintiffs], as well as the question of whether the steps they took were the reasonable or

appropriate actions permitted by the contract, cannot be determined at the pleading stage.”).

       In addition, Defendants claim that Sembach’s intrusion upon seclusion claim must fail

because she was no longer residing at the Property and was not present at the time of the

unauthorized entry. Yet, “the nature of [the intrusion upon seclusion] tort depends upon some type

of highly offensive prying into the physical boundaries or affairs of another person.” Lovgren v.

Citizens First Nat’l Bank of Princeton, 534 N.E.2d 987, 989 (Ill. 1989). It is therefore enough that

Sembach has pleaded that she owned the Property and kept her personal effects there to show an

intrusion into her physical boundaries or affairs. In short, the Court cannot conclude at this early

stage that Defendants did not commit an unauthorized intrusion or prying into Sembach’s private

domain. And because Defendants do not challenge the sufficiency of Sembach’s allegations as to




                                                 8
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 9 of 14 PageID #:370




any other element of her intrusion upon seclusion claim, the Court denies their request to dismiss

that claim.

       III.    Trespass to Real Property

       Count IV of Sembach’s amended complaint asserts a claim for trespass to real property.

To state a trespass claim under Illinois law, a plaintiff must plead “negligent or intentional

conduct by the defendant which resulted in an intrusion on the plaintiff’s interest in exclusive

possession of land.” Sak v. CitiMortgage, Inc., 940 F. Supp. 2d 802, 804 (N.D. Ill. 2013).

Defendants argue that the trespass claim must be dismissed because their entry onto the Property

was authorized by the mortgage provision allowing the lender to “inspect the Property if . . . the

loan is in default” and take reasonable actions to protect and preserve the Property if it was

abandoned or vacant. (Am. Compl. ¶ 78.)

       As discussed above, Sembach has conceded that she defaulted on her loan prior to the

unauthorized entry. Thus, there is no question that Defendants were permitted at least to enter the

Property for the purpose of inspection. But Sembach alleges that Defendants did more than

merely inspect the Property—she claims they materially altered it and removed personal property

from inside it. Just as with the intrusion upon seclusion claim, there remain questions of fact as to

whether the Property was vacant or abandoned and whether Defendants’ actions were reasonable,

and those questions preclude dismissal at the pleadings stage. See, e.g., Griffin v. Safeguard

Props. Mgmt., LLC, No. 18 C 5755, 2020 WL 6118572, at *5 (N.D. Ill. Oct. 16, 2020) (denying

summary judgment on trespass claim where mortgage provision authorized the defendant, upon

default, to “do and pay for whatever is reasonable and appropriate to protect its interest” in the

property because there remained a question of material fact as to whether the defendant’s actions

were reasonable); Flippin v. Aurora Bank, FSB, No. 12 C 1996, 2012 WL 3260449, at *2 (N.D.




                                                  9
    Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 10 of 14 PageID #:371




Ill. Aug. 8, 2012) (denying motion to dismiss trespass claim because even though the plaintiff’s

mortgage allowed the defendant to take “reasonable or appropriate” action to protect its interest in

the plaintiff’s property upon default, “whether their actions were reasonable[] is a fact issue that

cannot be determined on a motion to dismiss”). For that reason, Defendants’ motion to dismiss the

trespass to real property claim is denied.

        IV.     ICFA

        According to Sembach, Defendants’ allegedly unfair course of conduct following

Lakeview’s acquisition of the loan violated the ICFA, 815 ILCS 505/2 (Count V). The ICFA’s

purpose is “to protect consumers, borrowers, and business persons against fraud, unfair methods

of competition, and other unfair and deceptive business practices.” Robinson v. Toyota Motor

Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002). The elements of an ICFA claim include: “(1) a

deceptive or unfair act or practice by the defendant; (2) the defendant’s intent that the plaintiff

rely on the deceptive or unfair practice; and (3) the unfair or deceptive practice occurred during a

course of conduct involving trade or commerce.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547,

574 (7th Cir. 2012).

        While the amended complaint alleges that Defendants’ conduct was both unfair and

deceptive, in her opposition to the motions to dismiss, Sembach clarifies that her ICFA claim

hinges on alleged unfair conduct.2 But Defendants dispute that Sembach has pleaded an unfair

practice and seek dismissal of her ICFA claim on that basis. In determining whether a practice is

unfair under the ICFA, Illinois courts consider: “(1) whether the practice offends public policy;

(2) whether it is immoral, unethical, oppressive, or unscrupulous; [and] (3) whether it causes

2
 While an ICFA claim predicated on allegations of deceptive conduct is subject to Federal Rule of Civil
Procedure 9(b)’s heightened pleading standard, Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738
(7th Cir. 2019), “[a]n ICFA claim for unfairness need not meet the pleading standards of Rule 9(b),”
Obradovich, 2016 WL 1213920, at *3.



                                                   10
   Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 11 of 14 PageID #:372




substantial injury to consumers.” Robinson, 775 N.E.2d at 961. “A plaintiff need not satisfy all

three factors; ‘[a] practice may be unfair because of the degree to which it meets one of the

criteria or because to a lesser extent it meets all three.’” Vanzant v. Hill’s Pet Nutrition, Inc., 934

F.3d 730, 739 (7th Cir. 2019) (quoting Robinson, 775 N.E.2d at 961).

       Sembach contends that Defendants’ conduct offended public policy because it was

intended to drive her out of her home so that Defendants could take possession without having to

go through the foreclosure process mandated by the Illinois Mortgage Foreclosure Law, 735 ILCS

5/15-1101 et seq. Courts have routinely found that “[a] practice that attempts to circumvent the

foreclosure process established by Illinois law is against the public policy of Illinois.” Hill v.

Wells Fargo Bank, N.A., 946 F. Supp. 2d 817, 827 (N.D. Ill. 2013); see also Obradovich, 2016

WL 1213920, at *3 (“Where a statutory framework provides a consumer with a right to notice

before he is deprived of possession of his property, an allegation that a defendant circumvented

the statutory procedure and deprived that consumer of his property without the required notice

sufficiently alleges an offense to public policy, oppressiveness, and injury for purposes of an

ICFA unfairness claim.”). Thus, allegations that a defendant has entered a mortgaged property

without authorization, changed locks on the property, and removed personal property from the

mortgaged property are sufficient to plead an ICFA unfairness claim. See, e.g., Flippin, 2012 WL

3260449, at *3 (“Plaintiffs’ allegations that defendants locked her out of her house and took her

property without a legal or factual basis for doing so adequately state an ICFA claim.”); Boyd v.

U.S. Bank, N.A. ex rel. Sasco Aames Mortg. Loan Tr., Series 2003-1, 787 F. Supp. 2d 747, 756

(N.D. Ill. 2011) (“[The plaintiff] alleges . . . that Defendants broke into and ransacked his home

and padlocked his door, thus dispossessing him of the property. Accepting these allegations as




                                                  11
   Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 12 of 14 PageID #:373




true, Defendants’ actions offended public policy . . . .”). Defendants’ motion to dismiss the ICFA

claim is denied.

       V.      Conversion

       In Count VI, Sembach asserts a claim against Safeguard for conversion of the personal

property she kept inside the Property. “[A] conversion is any unauthorized act, which deprives a

man of his property permanently or for an indefinite time.” In re Thebus, 483 N.E.2d 1258, 1260

(Ill. 1985). A plaintiff may state a conversion claim in Illinois by alleging: “(1) an unauthorized

and wrongful assumption of control, dominion, or ownership by defendant over plaintiff’s

personalty; (2) plaintiff’s right in the property; (3) plaintiff’s right to the immediate possession of

the property, absolutely and unconditionally; and (4) a demand for possession of the property.”

Gen. Motors Corp. v. Douglass, 565 N.E.2d 93, 96–97 (Ill. App. Ct. 1990).

       Safeguard argues that Sembach has failed to state a claim for conversion because she

made no pre-suit demand for possession of the allegedly converted personal property. Despite the

amended complaint’s express allegation that Sembach “demanded the return of her personal

property from M&T Bank (Safeguard’s principal) to no avail” (Am. Compl. ¶ 143), Safeguard

contends that Sembach needed to direct a similar demand to Safeguard itself. In response,

Sembach emphasizes that she also alleges that making a demand of Safeguard would have been

futile “because Safeguard sold or otherwise disposed of” her personal property. (Id.) Indeed,

Illinois courts frequently excuse pre-suit demand as futile where the defendant has sold or

otherwise disposed of the property at issue. See, e.g., A.T. Kearney, Inc. v. INCA Int’l, Inc., 477

N.E.2d 1326, 1334 (Ill. App. Ct. 1985). Yet Safeguard argues that Sembach’s allegation that

Safeguard no longer possessed the personal property is insufficient and, citing McKenney-Becker

v. Safeguard Properties, LLC, No. 14-cv-04514, 2015 WL 170520, at *12 (N.D. Ill. Jan. 13,




                                                  12
   Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 13 of 14 PageID #:374




2015), asserts that Sembach must allege that Safeguard made some communication to her

indicating that it had sold or disposed of her personal property. But in McKenney, the plaintiffs

made no allegation whatsoever concerning any pre-suit demand and therefore requested leave to

replead to add an allegation that demand would be futile because the defendants had informed the

plaintiffs that their personal property was not recoverable. Thus, McKenney simply recognized

that the plaintiffs’ proposed remedy was sufficient to plead futility. The case did not suggest that

alleging a direct communication from the defendant was necessary to plead futility. Here,

Sembach has alleged that Safeguard sold or disposed of her personal property, and accepting that

allegation as true, as the Court must, it is sufficient to plead that pre-suit demand would have been

futile. Accordingly, Safeguard’s motion to dismiss the conversion claim is denied.

       VI.     Negligence

       Finally, Sembach has set forth a claim for negligence against Safeguard in Count VII. “To

prove a defendant’s negligence under Illinois law, a plaintiff must establish the existence of a duty

of care owed by the defendant to the plaintiff, a breach of that duty, and an injury proximately

caused by that breach.” Hutchison v. Fitzgerald Equip. Co., 910 F.3d 1016, 1022 (7th Cir. 2018).

Sembach claims that once Safeguard entered the Property to perform property preservation

services there, Safeguard assumed a duty to exercise reasonable care that it breached by failing to

protect or secure the Property and the personal property inside.

       As an initial matter, Safeguard denies that it owed a duty of care to Sembach, claiming

that it neither visited the Property nor engaged in any work there. That contention, however,

ignores the amended complaint’s allegations that “Safeguard voluntarily exercised control and

dominion over the Property” and “took affirmative steps to control access to and possession of the

Property by changing the locks, restricting access for a period of time, and exercising dominion




                                                 13
   Case: 1:20-cv-00752 Document #: 66 Filed: 08/20/21 Page 14 of 14 PageID #:375




and control over the personal property therein.” (Am. Compl. ¶¶ 146–47.) In such cases, tort

liability is imposed where the defendants “have failed to take reasonable care to avoid foreseeable

injury to plaintiff or [her] property.” Obradovich, 2016 WL 1213920, at *5.

       Next, Safeguard asserts that the amended complaint fails to show how Safeguard breached

any duty it might have owed to Sembach because it contains no allegations that preservation

services performed at the property were deficient. The Court disagrees. Sembach has alleged that

when she visited the Property on August 25, 2017, the Property was unlocked, certain personal

property had been damaged or destroyed, and other personal property had gone missing. Thus,

Sembach has a plausible claim that Safeguard failed to secure the Property properly and that such

conduct proximately caused injury to the Property and the personal property inside of it. Those

allegations are sufficient for Sembach’s negligence claim to survive a motion to dismiss.

Accordingly, Safeguard’s motion to dismiss the negligence claim is denied as well.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motions to dismiss (Dkt. Nos. 37, 46) are granted

in part and denied in part. The motions are granted as to Counts I and II of the amended

complaint, which are dismissed with prejudice, and denied as to the remaining Counts III through

VII.


                                                     ENTERED:



Dated: August 20, 2021                               __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                               14
